TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00309-CV



    Arturo N. Benavides, Jr. and Anna Benavides Galo, as Attorneys in Fact for Arturo N.
                   Benavides, Sr./Guillermo Ochoa Cronfel, Appellants

                                                     v.

       Guillermo Ochoa Cronfel/Arturo N. Benavides, Jr. and Anna Benavides Galo, as
                  Attorneys in Fact for Arturo Benavides, Sr., Appellees


         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
             NO. GN200340, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                Appellants/cross-appellees Arturo N. Benavides, Jr. and Anna Benavides Galo have

notified this Court that the parties have settled and compromised all matters pending in this appeal and

cross-appeal. In order to effectuate their settlement agreement, the Benavides appellants have filed a

motion to reverse the trial court judgment and render judgment vacating the trial court=s sanction orders of

December 6, 2000 and October 31, 2001.1 Appellee/cross-appellant Guillermo Ochoa Cronfel does not

oppose this motion. Accordingly, we grant the motion. We reverse the trial court=s sanction orders of




   1
      The Benavides appellants non-suited their claims against Guillermo Ochoa Cronfel, one of multiple
defendants in the underlying tort action. By severance order of January 25, 2001, the trial court severed all
claims by the Benavides litigants against Cronfel, making the sanctions orders appealable as Cronfel is no
longer a defendant in the underlying tort action and the claims against him have been non-suited. See
Randolph v. Walker, 29 S.W.3d 271, 282 n.1 (Tex. App.CHouston [14th Dist.] 2000, pet. denied)
(sanctions order appealable after severance).
December 6, 2000 and October 31, 2001 and render judgment vacating those orders. See Tex. R. App.

P. 42.1(a)(1) (court may dispose of an appeal in accordance with agreement of parties).




                                               Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Reversed and Rendered

Filed: August 30, 2002

Do Not Publish




                                                  2